Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 1 of 16     PageID #: 447



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MAINE


 COMCAST OF MAINE/NEW
 HAMPSHIRE, INC.; A&E TELEVISION
 NETWORKS, LLC; C-SPAN; CBS CORP.;
 DISCOVERY, INC.; DISNEY
 ENTERPRISES, INC.; FOX CABLE                  CASE NO. 1:19-CV-00410-NT
 NETWORK SERVICES, LLC;
 NBCUNIVERSAL MEDIA, LLC; NEW            DEFENDANT’S MOTION TO DISMISS FOR LACK
 ENGLAND SPORTS NETWORK, LP;                 OF SUBJECT MATTER JURISDICTION
 AND VIACOM INC.,                          PURSUANT TO FEDERAL RULE OF CIVIL
                                                   PROCEDURE 12(B)(1)
      Plaintiffs,
v.

JANET MILLS, IN HER OFFICIAL
CAPACITY AS THE GOVERNOR OF
MAINE; AARON FREY, IN HIS OFFICIAL
CAPACITY AS THE ATTORNEY
GENERAL OF MAINE; THE CITY OF
BATH, MAINE; THE TOWN OF
BERWICK, MAINE; THE TOWN OF
BOWDOIN, MAINE; THE TOWN OF
BOWDOINHAM, MAINE; THE TOWN OF
BRUNSWICK, MAINE; THE TOWN OF
DURHAM, MAINE; THE TOWN OF
ELIOT, MAINE; THE TOWN OF
FREEPORT, MAINE; THE TOWN OF
HARPSWELL, MAINE; THE TOWN OF
KITTERY, MAINE; THE TOWN OF
PHIPPSBURG, MAINE; THE TOWN OF
SOUTH BERWICK, MAINE; THE TOWN
OF TOPSHAM, MAINE; THE TOWN OF
WEST BATH, MAINE; AND THE TOWN
OF WOOLWICH, MAINE;

              Defendants.




                                     1
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 2 of 16                      PageID #: 448




        MOTION OF DEFENDANT TOWN OF HARPSWELL TO DISMISS FOR
              LACK OF SUBJECT MATTER JURISDICTION AND
                 INCORPORATED MEMORANDUM OF LAW


       Defendant Town of Harpswell (hereinafter, the “Town”), through its undersigned counsel,

and pursuant to Fed. R. Civ. P. 12(b)(1) hereby respectfully moves to dismiss the complaint against

the Town for failure to state a justiciable claim pursuant to Article III of the Constitution of the

United States. In support of this motion, the Town states the following.

       The Town and plaintiff Comcast of Maine/New Hampshire, Inc. (hereinafter “Comcast”)

are parties to a cable television franchise agreement which was entered into on or about September

24, 2010.    On September 6, 2019, Comcast, and an array of providers who offer video

programming content to cable subscribers (hereinafter “Plaintiffs”), filed suit against the Governor

of the State of Maine and the Maine Attorney General (hereinafter “State”), the Town, and a

number of other municipalities.          The Plaintiffs’ operative complaint challenges the

constitutionality of a recently adopted provision which purportedly bears on the program offerings

of cable providers, which is commonly known as L.D. 832. L.D. 832, § 3008(3) (129th Legis.

2019). L.D. 832 provides that “[n]otwithstanding any provision in a franchise, a cable system

operator shall offer subscribers the option of purchasing access to cable channels, or programs on

cable channels, individually.” Id. As framed by the complaint, L.D. 832 imposes an à la carte

mandate on cable and video programming providers. The Plaintiffs’ suit asserts that L.D. 832, is

preempted by Federal law and infringes on the Plaintiffs’ First Amendment rights. Pl.’s Complaint

at ¶¶ 1-5. The Plaintiffs further contend that the Town, and other named municipalities in the

lawsuit, are properly joined as parties to the lawsuit because, as amended by L.D. 823, 30-A M.R.S.

§ 3008(2) provides municipalities with the authority to enact ordinances regulating cable franchise



                                                 2
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 3 of 16                      PageID #: 449



agreements, and 30-A M.R.S. § 3008(3)(E) provides municipalities with the authority to enforce

the provisions of L.D. 832.

       This Court lacks jurisdiction to hear the Plaintiffs’ claims as to the Town because a

justiciable controversy between the Plaintiffs and the Town does not exist.            A justiciable

controversy—which is a prerequisite to this Court reaching the merits of the Plaintiff’s claims as

to the Town—is present as to a particular defendant where the plaintiff establishes standing as to

that defendant and that the claim, again as to the particular defendant, is ripe for judicial review.

Reddy v. Foster, 845 F.3d 493, 499-500 (1st Cir. 2017); Golden Gate Transactional Independent

Service, Inc. v. California, CV 18-08093, 2019 WL 4222452, at *7 (C.D. Cal. May 1, 2019)(stating

that the threshold constitutional standing requirement mandates that plaintiffs sufficiently allege

Article III standing as to each named Defendant for each claim). The Plaintiffs’ claims against the

Town cannot satisfy that standard, because the Town has not adopted the ordinance that is the

predicate for enforcement of L.D. 832, and the Town has not sought to enforce any of the new

statute’s mandates. Reddy, 845 F.3d at 503. That is so for two reasons. First, the Plaintiffs have

failed to establish standing to assert any claims against the Town, because they have not sustained

any injury as a result of the Town’s actions. The prospective and speculative possibility that the

Town could enforce L.D. 832 does not confer standing on the Plaintiffs to bring a pre-enforcement

challenge against the Town. See Olsen v. Hamilton, 330 F. Supp. 3d 545, 553 (D. Me. 2018).

Second, and for many of the same reasons, the Plaintiffs have not demonstrated that their claims,

as applied to the Town, are ripe for judicial review. The possibility of future injury, which is all

the plaintiffs can point to here, does not ripen this claim into a justiciable controversy such that

this Court can adjudicate the merits of the Plaintiffs’ case. Roman Catholic Bishop of Springfield

v. City of Springfield, 724 F.3d 78, 90 (1st Cir. 2013) (quoting Simmonds v. INS, 326 F.3d 351,



                                                 3
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 4 of 16                           PageID #: 450



360 (2d Cir. 2003)). Additionally, the Town is not a necessary party to this suit, and because the

claims against it are not justiciable, it cannot be joined as a necessary party in all events.

                                             ARGUMENT

        Article III of the Constitution restricts federal court jurisdiction to actual “cases and

controversies.” Hines v. Johnson, 772 F. Supp. 678, 679 (D. Me. 1991). A justiciable controversy

exists where a plaintiff has both standing, and the claim before the court is ripe for judicial review.

Id.

        To establish standing in federal court, a plaintiff bears the burden of demonstrating three

elements. Lujan v. Defenders of Wildlife, 504 U.S. 555, 561 (1992). First, a litigant must

demonstrate that the controversy before the court constitutes “an invasion of a legally protected

interest which is (a) concrete and particularized, and (b) actual or imminent, not conjectural or

hypothetical.” Lujan, 504 U.S. at 560; see also Olsen, 330 F. Supp. 3d at 551. Second, “there

must be a causal connection between the injury and the conduct complained of—the injury has to

be ‘fairly . . . trace[able] to the challenged action of the defendant, and not . . . th[e] result [of] the

independent action of some third party not before the court.” Lujan, 504 U.S. at 560-61 (quoting

Simon v. Eastern Ky. Welfare Rights Org., 426 U.S. 26, 41-42 (1976)). Third, it must be likely

that a favorable decision from the court will redress the injury in question. Id. at 561. The courts

have emphasized that these three requirements “are not mere pleading requirements but an

indispensable part of the plaintiff’s case, [and] each element must be supported in the same way

as any other matter on which the plaintiff bears the burden of proof, i.e., with a manner and degree

of evidence required at the successive stages of litigation.” Id. Finally, in cases such as this one

involving multiple defendants, the Court must assess matters such as standing, justiciability, and

ripeness on a defendant-by-defendant basis. Satchell v. Sonic Notify, Inc., 234 F. Supp. 3d 996,



                                                    4
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 5 of 16                        PageID #: 451



1001 n. 2 (N.D. Cal. 2017) (stating that “[i]n cases ‘where there are multiple defendants and

multiple claims’ the plaintiff must demonstrate Article III standing ‘as to each defendant and each

claim’” (quoting Reniger v. Hyundai Motor America, 122 F. Supp. 3d 888, 895 (N.D. Cal. 2015))).

Such matters bear on the Court’s ability to enter final orders, and thus to address a case on the

merits, as to each such defendant.

          To determine whether a claim against a defendant is ripe for adjudication, federal courts

are directed to undertake a two-part analysis that considers whether the controversy is fit for

judicial review and whether withholding a decision with respect to the claim before the court would

impose harm upon the party seeking relief. Reddy, 845 F.3d at 501. A controversy is fit for judicial

review where there is a “sufficiently live case or controversy, at the time of the proceedings,” to

vest jurisdiction with the federal courts. Id. Additionally, fitness measures “whether resolution of

the dispute should be postponed in the name of ‘judicial restraint from unnecessary decision of

constitutional issues.’” Roman Catholic Bishop of Springfield, 724 F.3d at 89 (quoting Mangual

v. Rotger-Sabat, 317 F.3d 45, 59 (1st Cir. 2003)). The court’s hardship analysis simply examines

whether some harm will befall the party seeking relief if the court withholds rendering a decision

at this time. Id. Notably, the courts have determined that the “mere possibility of future injury . .

. does not constitute hardship.” Id. at 90 (quoting Simmonds v. INS, 326 F.3d 351, 360 (2d Cir.

2003)).

          A motion to dismiss a claim for failure to articulate a justiciable controversy concerns the

Court’s subject matter jurisdiction, and is thus properly brought pursuant to Fed. R. Civ. P.

12(b)(1). Maine Ass’n of Interdependent Neighborhoods v. Comm’r, Maine Dept. of Human Serv.,

747 F. Supp. 88, 91 (D. Me. 1990). Notably, courts have distinguished between a motion to

dismiss for lack of standing pursuant to Fed. R. of Civ. P. 12(b)(1), and standing challenged in a



                                                   5
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 6 of 16                       PageID #: 452



Rule 56 motion for summary judgment. Maine Ass’n of Interdependent Neighborhoods, 747 F.

Supp. at 91-92. In the context of a Rule 12(b)(1) motion, “the court will explicitly base its standing

decision on its assessments of the facts.” Id. at 92 (quoting Haase v. Sessions, 835 F.2d 902, 907

(D.C. Cir. 1987)). Pursuant to Rule 12(b)(1), a litigant may submit supporting affidavits, and

“when the Court undertakes to examine affidavits filed with a Rule 12(b)(1) motion . . . the Court

functions as a fact finder.” Id.

I. Plaintiffs lack standing to bring suit against the Town in this Court.

       The Plaintiffs’ Complaint is entirely devoid of any facts that would establish grounds for

this Court to determine that the Plaintiffs have met the constitutional standing requirements

enumerated in Lujan. To begin, the Plaintiffs have not demonstrated that the Town has invaded a

legally protected interest that is particularized and concrete, actual, and imminent. Lujan, 504 U.S.

at 560. It is an indisputable constitutional maxim that standing to attack a statute only exists where

the plaintiff “has sustained or is immediately in danger of sustaining some direct injury as the

result of (the statute’s) enforcement.” Cramp v. Bd. of Pub. Instruction of Orange Cnty., 368 U.S

278, 283 (1961) (quoting Commonwealth of Massachusetts v. Mellon, 262 U.S. 447, 488 (1923))

(emphasis added). The Plaintiffs contend that L.D. 832’s inclusion in 30-A M.R.S. § 3008 confers

upon the Town the ability to enforce the provisions of L.D. 832 as to Comcast, and that the Town

is properly joined as a party to the litigation based upon its authority to hypothetically enforce the

statute as to its franchisee in the future. Pl’s Complaint ¶¶ 26, 34. In essence, the Plaintiffs have

brought a pre-enforcement claim seeking injunctive relief to prevent the Town from prospectively

enforcing the provisions of L.D. 832. As discussed below, joining the Town to this lawsuit based

solely on the prospective possibility that the Town could enforce the provisions of L.D. 832 as to




                                                  6
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 7 of 16                                     PageID #: 453



Comcast—notably just one of the plaintiffs to this action—offends this Court’s well-established

standing jurisprudence.

         The Plaintiffs’ speculative assertions regarding a statute the Town could, theoretically,

prospectively enforce do not provide the basis to establish a particularized or actual injury that has

been, or is currently, realized by the Plaintiffs. In Reddy v. Foster, the First Circuit Court of

Appeals determined that pro-life advocates did not have standing to challenge a New Hampshire

law that permitted reproductive healthcare facilities to establish a demarcation zone between the

facilities’ private entrances and public property where protesters could express their disapproval

of the facilities’ practices. Reddy, 845 F.3d at 496, 504. Specifically, the Court found that the

plaintiffs had not experienced any injury, as required by standing doctrine jurisprudence, because

demarcation zones had not been established by any reproductive healthcare facility as a pre-

condition to enforcement of the statute. Id. at 502. Much like the reproductive healthcare facilities

in Reddy, the Town has not established any ordinances or invoked “any other remedies available

by law,” 30-A M.R.S. § 3008(2)-(3), as a pre-condition to enforcement of L.D. 832.1 Additionally,

the Town would require the approval of its Selectmen before enforcing the mandates of L.D. 832,

and the Town has not contemplated, and is not considering, such action at this time. See

Declaration of Kristi Eiane ¶¶ 7-9. Accordingly, the Plaintiffs have not demonstrated that a

cognizable injury has occurred, because the Town has not taken any action as a pre-condition to

enforcement to impose the mandates of L.D. 832. Indeed, as to plaintiffs other than Comcast, the

Town could not do so, as it has no relationship, contractual or otherwise, with those persons.




1
 The Plaintiffs’ contend that the “threatened enforcement [of L.D. 832] would cause Plaintiffs to incur an
immeasurable loss of consumer and commercial goodwill,” but the Plaintiffs have not cited any instance where the
Town, or any other municipal defendant for that matter, has enacted an ordinance or initiated litigation to impose the
mandates of L.D. 832 on the Plaintiffs. Pl.’s Complaint at ¶ 8 (emphasis added).

                                                          7
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 8 of 16                      PageID #: 454



       Additionally, the Plaintiffs have not established a causal connection between the injury

L.D. 832 allegedly imposes upon them, and the action, or more accurately inaction, of the Town

as required by the second prong of the Lujan’s standing analysis. Lujan, 504 U.S. at 560. The

Plaintiffs complaint offers no explanation regarding how the Legislature’s enactment of L.D. 832

has a causal relation to any actual conduct of the Town. The Town does not dispute that the

Plaintiffs may have a justiciable claim against the State, but the State’s enactment of an allegedly

unconstitutional statue cannot be “fairly . . . traced” to the authority the Town possesses to

prospectively enforce § 3008. Simon, 426 U.S. at 41-42. Accordingly, the Plaintiffs’ present

remedy is to seek redress for the purported injury imposed by L.D. 832 against the State, not a

municipality that had no hand in enacting the statute, and has not sought to enforce the statute.

       Moreover, a preliminary injunction against the Town does not redress the alleged injury

that L.D. 832 purportedly imposes on the Plaintiffs. Lujan, 504 U.S. at 561 (stating that the third

requirement of the constitutional standing analysis requires plaintiffs to demonstrate that it is

“‘likely,’ as opposed to merely ‘speculative,’ that the injury will be ‘redressed by a favorable

decision”). The Plaintiffs’ contend that L.D. 832 is preempted and violates their First Amendment

rights, and these claims are properly brought against the State by requesting declaratory relief from

this Court. Where the Plaintiffs seek to invalidate L.D. 832, the State is the only proper party to

the dispute. This is particularly true where the Town has not sought to enforce the provisions of

L.D. 832. As such, the Plaintiffs have not demonstrated, and cannot demonstrate, that including

the Town as a party to the dispute will redress the alleged injury that L.D. 832 imposes upon them.

       Accordingly, the Plaintiffs’ claims against the Town are properly dismissed because the

Plaintiffs have failed to establish that they have standing to bring suit against the Town before it

has enforced L.D. 832.



                                                 8
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 9 of 16                        PageID #: 455



II. The Plaintiffs’ claims with respect to the Town are not ripe for adjudication before this
Court.

       The Plaintiffs’ complaint also fails to demonstrate that their claims against the Town are

ripe for adjudication before this Court. The justiciability doctrines of standing and ripeness are

closely related as both spring from Article III of the Constitution. Reddy, 845 F.3d at 500. Put

plainly, the fundamental purpose of the Court’s ripeness inquiry is to “prevent the courts, through

avoidance of premature adjudication, from entangling themselves in abstract disagreements.”

Roman Catholic Bishop of Springfield, 724 F.3d at 89 (quoting Abbott Labs v. Gardner, 387 U.S.

136, 148 (1967)). As explained below, the Plaintiffs have failed to satisfy either the fitness or

hardship prongs of the constitutional ripeness analysis.

       The Plaintiffs’ claims against the Town are unfit for adjudication because such claims are

entirely predicated on “uncertain and contingent events that may not occur as anticipated or may

not occur at all.” Town of Barnstable v. O’Connor, 786 F.3d 130, 143 (1st Cir. 2015)(internal

citations omitted). As noted above, there is no evidence that the Town has sought to enforce, or

intends to enforce, the mandates of L.D. 832. Until the Town takes affirmative measures to enforce

the à la carte provisions of L.D. 832, such as adopting the sort of ordinance contemplated by the

amendment or taking other enforcement measures, the Court simply has “no concrete dispute

before [it],” because the Town has taken no action that affects the Plaintiffs’ cable service offerings

or programming. Penobscot Nation v. Mills, 861 F.3d 324, 338 (1st Cir. 2017) (holding that the

Penobscot Indian Nation’s claim was not ripe, where the State of Maine rendered an opinion as to

the location of the Penobscot Nation’s sustenance fishing rights, because Maine had not interfered

with or threatened to interfere with the Nation’s sustenance fishing rights in accordance with its

opinion).




                                                  9
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 10 of 16                         PageID #: 456



        Similarly, the Plaintiffs have failed to establish the second ripeness requirement, because

the mere threat of future injury is insufficient to establish hardship. Roman Catholic Bishop of

Springfield v. City of Springfield, 724 F.3d at 90 (internal citations omitted). The proper juncture

for the Plaintiffs to bring suit against the Town is when the Town seeks to enforce L.D. 832’s à la

carte provisions. Until then, “there is no apparent prejudice to the [P]laintiffs if they must wait

until their claims ripen to sue.” Penobscot Nation, 861 F.3d at 338 (holding that Penobscot Nation

failed to meet the hardship prong of the ripeness analysis, because the State of Maine had not taken

any steps to interfere with the Nation’s sustenance fishing rights).

        Therefore, the Town respectfully requests that this Court dismiss the Plaintiffs’ complaint

against the Town for failure to assert a justiciable claim based on “something more than the

speculative risk of prosecution.” McCollester v City of Keene, 668 F.2d 617, 621 (1st Cir. 1982).

III. The Town is not a necessary party to this dispute.

        The Plaintiffs may try to argue that they cannot be afforded complete relief without joinder

of the Town and its fellow municipalities, and that such persons are somehow necessary to fully

adjudicate this matter. That argument fails for two reasons. First, as noted above, the Towns cannot

be joined because there is no justiciable claim against the Town. Additionally, the Town is not a

necessary party in a suit contesting the alleged constitutionality of L.D. 832. Fed. R. Civ. P. 19(a)

sets forth the circumstances under which a party is “necessary” in a dispute. Rule 19 states that

“A person who is subject to service of process and whose joinder will not deprive the court of

subject-matter jurisdiction must be joined as a party if . . . in that person’s absence, the court cannot

accord complete relief among existing parties” or if “that person claims an interest relating to the

subject of the action” and if resolving the claim in the party’s absence would “impair or impede




                                                   10
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 11 of 16                         PageID #: 457



the person’s ability to protect the interest” or expose an existing party to substantial risk of multiple

or inconsistent obligations. Fed. R. Civ. P. 19.

        Presently, the Court can afford complete declaratory and injunctive relief in this suit if the

Town, and the other named municipalities in the suit, were dismissed. Should this Court declare

that the provisions of L.D. 832 are unconstitutional, and strike the law, then the Plaintiffs have

achieved the relief that they seek. See La Plaza Defense League v. Kemp, 742 F.Supp. 792, 806-

07 (S.D. N.Y. 1990) (holding that city was not a necessary party, where Department of Housing

and Urban Development (HUD) approved funding to build low-income housing and demolish a

cultural facility, because complete relief could be afford against HUD “without restricting the

City’s right to use the property as it sees fit”). The Court can afford such relief without

necessitating the Town’s further involvement in the suit. While it could be argued that the Town

must be a party to the litigation for the court to award temporary injunctive relief, as noted above,

the Plaintiffs’ claims for injunctive relief will not ripen unless and until the Town seeks to enforce

L.D. 832. Accordingly, the Town objects to the imposition of a preliminary injunction, because

the Plaintiffs claims as against the Town do not present a justiciable controversy upon which

injunctive relief is predicated.

                                              Conclusion

        For the reasons stated above, the Plaintiffs’ complaint against the Town must be dismissed

pursuant to Fed. R. Civ. P. 12(b)(1) because a justiciable controversy does not exist between the

Plaintiffs and the Town, and therefore this Court does not have subject matter jurisdiction to

adjudicate the alleged dispute.




                                                   11
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 12 of 16      PageID #: 458



Dated: October 7, 2019                         /s/ Jeffery T. Piampiano
                                               Jeffery T. Piampiano
                                               Amy K. Tchao

                                               DRUMMOND WOODSUM
                                               84 Marginal Way, Suite 600
                                               Portland, Maine 04101-2480
                                               207-772-1941
                                               jpiampiano@dwmlaw.com

                                               Attorneys for Defendant
                                               Town of Harpswell, Maine




                                     12
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 13 of 16                    PageID #: 459




                                CERTIFICATE OF SERVICE

       I hereby certify that on October 7, 2019, I electronically filed the above Motion to Dismiss

with the Clerk of Court using the CM/ECF system, which will send notification of such filings to

all counsel of record.

                                                            /s/ Jeffery T. Piampiano
                                                            Jeffery T. Piampiano
                                                            Amy K. Tchao

                                                            DRUMMOND WOODSUM
                                                            84 Marginal Way, Suite 600
                                                            Portland, ME 04101-2480
                                                            207-772-1941
                                                            jpiampiano@dwmlaw.com

                                                            Attorneys for Defendant
                                                            Town of Harpswell




                                                13
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 14 of 16    PageID #: 460



                    IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MAINE


  COMCAST OF MAINE/NEW
  HAMPSHIRE, INC.; A&E TELEVISION
  NETWORKS, LLC; C-SPAN; CBS CORP.;
  DISCOVERY, INC.; DISNEY
  ENTERPRISES, INC.; FOX CABLE                CASE NO. 1:19-CV-00410-NT
  NETWORK SERVICES, LLC;
  NBCUNIVERSAL MEDIA, LLC; NEW          DECLARATION OF KRISTI EIANE IN SUPPORT
  ENGLAND SPORTS NETWORK, LP;             OF DEFENDANT TOWN OF HARPSWELL’S
  AND VIACOM INC.,                                MOTION TO DISMISS

      Plaintiffs,
 v.

 JANET MILLS, IN HER OFFICIAL
 CAPACITY AS THE GOVERNOR OF
 MAINE; AARON FREY, IN HIS OFFICIAL
 CAPACITY AS THE ATTORNEY
 GENERAL OF MAINE; THE CITY OF
 BATH, MAINE; THE TOWN OF
 BERWICK, MAINE; THE TOWN OF
 BOWDOIN, MAINE; THE TOWN OF
 BOWDOINHAM, MAINE; THE TOWN OF
 BRUNSWICK, MAINE; THE TOWN OF
 DURHAM, MAINE; THE TOWN OF
 ELIOT, MAINE; THE TOWN OF
 FREEPORT, MAINE; THE TOWN OF
 HARPSWELL, MAINE; THE TOWN OF
 KITTERY, MAINE; THE TOWN OF
 PHIPPSBURG, MAINE; THE TOWN OF
 SOUTH BERWICK, MAINE; THE TOWN
 OF TOPSHAM, MAINE; THE TOWN OF
 WEST BATH, MAINE; AND THE TOWN
 OF WOOLWICH, MAINE;
            Defendants.
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 15 of 16                    PageID #: 461



                           DECLARATION OF KRISTI K. EIANE


       I, Kristi K. Eiane, hereby declare and affirm that the following statements are true and

correct, and are based on my own personal knowledge:

       1.      I am over 18 years of age, and I am competent to testify to the matters addressed in

this Declaration.

       2.      I am the Town Administrator for the Town of Harpswell, a municipality that is

located in Cumberland County, Maine (hereinafter the “Town”).

       3.      As Town Administrator, I am the Town official responsible for overseeing and

conducting the Town’s daily affairs.

       4.      The Town and Comcast of Maine/New Hampshire, Inc. (hereinafter “Comcast”)

are parties to a Cable Franchise Agreement.

       5.      On September 6, 2019, Comcast and a number of video programming providers

(hereinafter the “Plaintiffs”) brought suit against the Town, and various other named defendants.

       6.      I am aware that the basis of the Plaintiffs’ suit is founded on the 129th Maine

Legislature’s enactment of L.D. 832, “An Act to Expand Options for Consumers of Cable

Television in Purchasing Individual Channels and Programs,” (hereinafter “L.D. 832”), and the

Town’s alleged ability to enforce this statute.

       7.      To date, the Town has not taken any action to enforce L.D. 832 by either adopting

the ordinance necessary to enforce the statute’s provisions, seeking enforcement through the

courts, or in any other manner.

       8.      The Town’s municipal officers are three Select Board members who together

comprise the Town’s Board of Selectmen, and the Board has the exclusive authority to enact

ordinances relating to cable television systems. See 30-A M.R.S. § 3008(2).
Case 1:19-cv-00410-NT Document 73 Filed 10/07/19 Page 16 of 16                     PageID #: 462



       9.      The Town has not taken any measures, through its Board of Selectmen or otherwise,

to enact an ordinance relating to L.D. 832, nor has it taken any related enforcement actions. No

such actions or measures are on any agenda for the Board of Selectmen, and as Town

Administrator I have not instructed the Board of Selectmen to take any action regarding L.D. 832.

Accordingly, there are no present or planned actions with regard to L.D. 832, or the enforcement

thereof.



I declare under penalty of perjury that the foregoing statements are true and correct.



Date: October 7, 2019                                        /s/ Kristi K. Eiane
                                                             Kristi K. Eiane, Town Administrator
                                                             Town of Harpswell, Maine
